Title: To James Madison from Placide Bossier and Others, [ca. 11 February–7 March 1814]
From: Bossier, Placide
To: Madison, James


        
          Sir
          [ca. 11 February-7 March 1814]
        
        The undersigned members of the Legislature of the State of Louisiana, being informed that an immense Majority of the most respectable inhabitants of the Parish of Natchitoches, have thought it necessary, as well for their own tranquillity and Safety as for the true interest of the United States, to request of Your Excellency the removal from office of the present Indian Agent, Dr. John Sibley, take the liberty of recommending to your Excellency’s Consideration the petition of the said inhabitants.
        The undersigned are Sufficiently acquainted with the Character of the persons whose names appear on the said petition to Warrant Your Excellency that nothing but motives of General Good could have determined them to take such Steps: The undersigned do therefore hope & flatter themselves that after having maturely reflected on the Subject, your Excellency will not hesitate in granting the prayer of the aforesaid petition. It is useless to remark here how important it is for the interest of the United States to preserve peace with the numerous Tribes of Indians which Surround that part of our frontiers; & the dangers which might result if inconsequence of their present dissatisfaction those Tribes should be persuaded to enlist under the banners of their neighbours, The Spanish Royalists, are too apparent to require that they should be pointed out. By removing from office the present Indian Agent in that quarter & appointing in his place Mr. Michel-Ange Gauvin, a Citizen of the U.S. whose character & Talents are well Known to the Honorable James Monroe, Your Excellency would in the opinion of the undersigned, Secure peace & Save the country from the dangers above mentioned.
        Permit u[s], Sir, most Cordially to Subscribe ourselves, of your Excellency The most respectful & Humble Servants.
        
        
          


  Louaillier ainé
  Thos Urquhart
  P. Bossier


  Z. Cavelier
  P. Labarre
  Ete. Lauve


  Chles. Bolot
  J Poydras
  Mazureau


  Vitau
  Fx Bernard
  Garrigues Flaujeac


  Dormenon
  Aubry Dupuy
  Ls. Habine



        
      